DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 12/14/2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group I, Species II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least three coil conductors that are respectively patterned on a plurality of different surfaces of the first main surface, the second main surface, and laminated interfaces of the plurality of insulating base materials and that are arranged in the lamination direction” in claim 1 and “the at least three coil conductors include four coil conductors 49that are respectively patterned on the first main surface, the second main surface, and two laminated interfaces of the plurality of insulating base materials” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “at least three coil conductors that are respectively patterned on a plurality of different surfaces of the first main surface, the second main surface, and laminated interfaces of the plurality of insulating base materials and that are arranged in the lamination direction” is indefinite and unclear since no coil conductors are patterned on the second main surface but instead a laminated interface. According to the originally filed specification in Paragraph [0039], the coil conductors can be patterned on any surfaces of the base materials and can be indirectly patterned.
Claim 3, line 5, recites “the coil conductor” and line 9 also recites “the coil conductor” is indefinite and unclear since there are at least three coil conductors and it is unclear which coil conductor it is referring to. The examiner suggests clarification.
Claim 3 recites the limitation "the coil conductor" in lines 5 and 9.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially rectangular” in claim 7 is a relative term which renders the claim indefinite. The term “substantially rectangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially a same size” in claim 7 is a relative term which renders the claim indefinite. The term “substantially a same size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Claim 9 recites “the at least three coil conductors include four coil conductors 49that are respectively patterned on the first main surface, the second main surface, and two laminated interfaces of the plurality of insulating base materials” is indefinite and unclear since no coil conductors are patterned on the second main surface but instead a laminated interface. According to the originally filed specification in Paragraph [0039], the coil conductors can be patterned on any surfaces of the base materials and can be indirectly patterned.
The term “substantially coaxial” in claim 10 is a relative term which renders the claim indefinite. The term “substantially coaxial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially quadrangular” in claim 12 is a relative term which renders the claim indefinite. The term “substantially quadrangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita [U.S. Pub. No. 2011/0102124] in view of Yosui [WO 2015/005161].
Regarding Claim 1 (see 112 rejection above), Matsushita shows a multilayer substrate (Fig. 6) comprising: 
a laminated body (12) including a plurality of insulating base materials (16d-16j) having resin that are laminated together (Paragraph [0049]), the laminated body including a first main surface (bottom surface of element 16j) and a second main surface (top surface of element 16d) that are opposed to each other in a lamination direction of the insulating base materials (see Fig. 6); 
a first external electrode (14b or b37) and a second external electrode (14a or b27) that are provided on the first main surface (see Fig. 6, elements 14b/b37 and 14a/b27 are provided on the bottom surface of element 16j through element 16k); and 
at least three coil conductors (120c, 118c, 22, 118a) that are respectively patterned on a plurality of different surfaces of the first main surface (120c patterned on element 16j indirectly on bottom surface of element 16j), the second main surface (22 
a surface of the plurality of different surfaces at which another coil conductor (22 or 118a) is provided is not interposed between two surfaces of the plurality of different surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 6, element 22 or 118a is not interposed between two surfaces of the plurality of different surfaces at which elements 120c and 118c are provided); and 
the first coil conductor (120c) and the second coil conductor (118c) are directly connected to the first external electrode and the second external electrode, respectively, without another coil 46conductor interposed therebetween (see Fig. 6, elements 120c, 118c are directly connected to elements 14b/b37 and 14a/b27 without element 22 or 118c interposed therebetween).  
Matsushita does not explicitly disclose a plurality of insulating base materials having thermoplasticity that are laminated together.
Yosui shows an electronic component (Figs. 8A-11C) teaching and suggesting a plurality of insulating base materials (16a-16e) having thermoplasticity that are laminated together (see English translation, elements 16a-16e is made of liquid crystal polymer).

Regarding Claim 2, Matsushita shows one of the two surfaces at which the first coil conductor (120c) and the second coil conductor (118c) are provided, respectively, is a surface having a smallest distance to the first main surface or the second main surface in the lamination direction among the plurality of different surfaces (see Fig. 6, one of the two surfaces at which element 120c and element 118c are provided is a surface having a smallest distance to the bottom surface of element 16j or top surface of element 16d in the lamination direction among the plurality of different surfaces) or a surface having a distance of zero and coinciding with the first main surface or the second main surface (see Fig. 6, one of the two surfaces at which element 120c and element 118c are provided is a surface having a distance zero and coinciding with bottom surface of element 16j or top surface of element 16d). 
Regarding Claim 4, Matsushita shows a coil conductor (22) provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces is a third coil conductor (22, see Fig. 6, element 22 provided on a surface having a largest distance from the one of the two surfaces in the lamination direction among the plurality of different surfaces); 

a connection path from the third coil conductor to the second coil conductor reaches the second coil conductor without returning on a way to the surface at which the third coil conductor is provided (see Fig. 6, a connection path from element 22 to element 118c reaches element 118c without returning on a way to the surface at which element 22 is provided).  
Regarding Claim 5, Matsushita shows the one of the two surfaces is a surface having a smallest distance to the first main surface in the lamination direction (see Fig. 6, bottom surface of element 16j is a surface having a smallest distance to the bottom surface of element 16j in the lamination direction) or a surface having a distance of zero and coinciding with the first main surface (see Fig. 6, bottom surface of element 16j is a surface having a distance of zero and coinciding with the bottom surface of element 16j); 
one of the first external electrode (14b or b37) and the second external electrode (14a or b27) and one of the first coil conductor (120c) and the second coil conductor (118c) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the surface at which the 48one coil conductor is provided (see Fig. 6, one of element 14b or b37 and element 14a or b27 and one of element 120c and element 118c are directly connected 
the other of the first external electrode (14b or b37) and the second external electrode (14a or b27) and the other of the first coil conductor (120c) and the second coil conductor (118c) are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which the first coil conductor and the second coil conductor are provided, respectively (see Fig. 6, the other of element 14b or b37 and element 14a or b27 and one of element 120c and element 118c are directly connected with each other without other surfaces interposed therebetween except for, from among the plurality of different surfaces, the two surfaces at which element 120c and element 118c are provided).  
Regarding Claim 6, Matsushita shows a distance between the surface at which the first coil conductor is provided and the surface at which the second coil conductor is provided is smaller than a distance between surfaces at which other coil conductors are provided (see Fig. 6, a distance between the surface at which element 120c is provided and the surface at which element 118c is provided is smaller than a distance between surfaces at which other coil conductors such as elements 120b to element 118a or elements 120b to element 22).  
Regarding Claim 7, Yosui shows each of the plurality of insulating base materials (16b-16e) is made of a thermoplastic resin (see English translation), has a rectangular or substantially rectangular shape (see English translation), and has a same or 
Regarding Claim 8, Yosui shows the thermoplastic resin is a liquid crystal polymer or a thermoplastic polyimide (see English translation).  
Regarding Claim 9, Matsushita shows the at least three coil conductors (120c, 118c, 22, 118a) include four coil conductors (120c, 118c, 22, 118a) 49that are respectively patterned on the first main surface (120c patterned on element 16j indirectly on bottom surface of element 16j), the second main surface (22 patterned on element 16d), and two laminated interfaces (118c on element 16i, 118a on element 16e) of the plurality of insulating base materials (see Fig. 6).
Regarding Claim 10, Yosui shows coil axes of the at least three coil conductors are coaxial or substantially coaxial with one another (see Figs. 8A-8C, coil axes of elements 18, 20, 19, 21 are substantially coaxial with one another).  
Regarding Claim 11, Matsushita shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Fig. 6, projection images of elements 120c, 188c, and 22 onto the bottom surface of element 16j at least partially overlap each other around coil axis thereof).   
Yosui also shows projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 8A-8C, projection images of elements 18, 20, 19, 21 onto the first main surface at least partially overlap each other around coil axis thereof). 

Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular or substantially quadrangular spiral shape would have been an obvious design choice based on intended and/or environmental use in order to obtain desirable inductance and coupling.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See MPEP2144.04. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Nussbaum [U.S. Pub. No. 2007/0139151].
Regarding Claim 10, Matsushita in view of Yosui shows the claimed invention as applied above.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have coil axes of the at least three coil conductors are coaxial or substantially coaxial with one another as taught by Nussbaum for the device as disclosed by Matsushita in view of Yosui to simplify design to achieve desirable magnetic coupling and inductances.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Lin et al. [U.S. Patent No. 8,193,781].
Regarding Claim 11, Matsushita in view of Yosui shows the claimed invention as applied above.
Lin et al. also shows a device (Figs. 3A-3B) teaching and suggesting projection images of the at least three coil conductors (322, 324, 326) onto the first main surface at least partially overlap each other around coil axes thereof (see Figs. 3A-3B, projection images of elements 322, 324, 326 onto the first main surface at least partially overlap each other around coil axes thereof). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have projection images of the at least three coil conductors onto the first main surface at least partially overlap each other around coil axes thereof as taught by Lin et al. for the device as disclosed by Matsushita .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Liu et al. [U.S. Pub. No. 2002/0101322].
Regarding Claim 12, Matsushita in view of Yosui shows the claimed invention as applied above.
Liu et al. also shows an inductor device (Fig. 4) teaching and suggesting each of the at least three coil conductors (41, 42, 43, 44) includes a combination of a plurality of linear patterns structured to have a quadrangular or substantially quadrangular spiral shape (see Fig. 4, elements 41, 42, 43, 44 includes a combination of a plurality of linear patterns structured to have a quadrangular or substantially quadrangular spiral shape, Paragraph [0027], claim 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular or substantially quadrangular spiral shape as taught by Liu et al. for the device as disclosed by Matsushita in view of Yosui to simplify design to increase inductances to unit area ratio (Paragraph [0041]).
Moreover, having each of the at least three coil conductors includes a combination of a plurality of linear patterns structured to have a quadrangular or substantially quadrangular spiral shape would have been an obvious design choice . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Yosui as applied to claim 1 above, and further in view of Muto [U.S. Pub. No. 2008/0197963] and Ohkubo et al. [U.S. Pub. No. 2014/0077914] (for motivation purposes).
Regarding Claim 13. Matsushita in view of Yosui shows the claimed invention as applied above but does not show at least one of the at least three coil conductors is wound a clockwise direction from an inner peripheral end to an outer peripheral end; and at least another one of the at least three coil conductors is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end.  
Muto shows a device (Fig. 1B) teaching and suggesting at least one of the at least three coil conductors (11) is wound a clockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]); and at least another one of the at least three coil conductors (14) is wound in a counterclockwise direction from an inner peripheral end to an outer peripheral end (see Fig. 1B, Paragraph [0089]).  
.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837